UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/28/13 The following Form N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different Form N-Q reporting requirements. DREYFUS PREMIER INVESTMENT FUNDS, INC. -Dreyfus Global Real Estate Securities Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund March 28, 2013 (Unaudited) † Common Stocks97.9% Shares Value ($) Australia7.6% Charter Hall Retail REIT 422,670 1,720,639 Commonwealth Property Office Fund 899,440 1,039,458 Goodman Group 578,380 2,878,411 Mirvac Group 6,079,780 10,254,501 Westfield Group 1,575,790 17,800,809 Westfield Retail Trust 3,295,020 10,360,404 Canada4.6% Allied Properties Real Estate Investment Trust 27,280 a 886,999 Allied Properties Real Estate Investment Trust 60,210 1,957,707 Boardwalk Real Estate Investment Trust 57,490 3,536,497 Brookfield Office Properties 342,720 5,883,779 Calloway Real Estate Investment Trust 174,080 5,017,534 Canadian Apartment Properties REIT 144,560 3,588,919 Chartwell Retirement Residences 6,040 a 65,879 Chartwell Retirement Residences 216,610 2,362,592 Dundee Real Estate Investment Trust 103,080 3,718,937 France3.1% ICADE 13,590 1,188,419 Klepierre 30,790 1,209,506 Unibail-Rodamco 67,430 15,705,316 Germany2.1% Alstria Office REIT 454,471 5,120,751 Deutsche Wohnen 135,980 2,471,666 LEG Immobilien 41,620 2,230,062 TAG Immobilien 232,503 2,661,452 Hong Kong10.0% China Overseas Land & Investment 982,000 2,707,203 Country Garden Holdings 3,034,000 b 1,516,502 Hang Lung Properties 764,000 2,854,217 Henderson Land Development 707,000 4,836,259 Hongkong Land Holdings 1,018,511 7,547,167 Kerry Properties 390,500 1,733,029 Link REIT 1,379,500 7,517,227 Longfor Properties 1,674,500 2,769,783 New World Development 1,832,000 3,101,105 Sun Hung Kai Properties 1,031,000 13,892,677 Wharf Holdings 1,076,000 9,592,106 Japan13.5% AEON Mall 22,000 669,337 GLP J-REIT 3,159 3,392,733 Industrial & Infrastructure Fund Investment 172 1,898,422 Japan Real Estate Investment 409 5,652,616 Japan Retail Fund Investment 2,003 4,957,763 Mitsubishi Estate 684,000 19,262,591 Mitsui Fudosan 677,000 19,216,487 Nippon Building Fund 863 12,064,673 Nippon Prologis REIT 162 1,763,956 Sumitomo Realty & Development 253,000 9,796,409 Norway.5% Norwegian Property 1,920,340 Singapore4.3% Ascendas Real Estate Investment Trust 2,001,000 4,194,461 CapitaCommercial Trust 2,452,000 3,133,325 CapitaMalls Asia 2,401,000 3,968,275 CDL Hospitality Trusts 1,572,000 2,598,138 City Developments 518,000 4,731,681 Global Logistic Properties 3,047,000 6,436,199 Sweden1.1% Wihlborgs Fastigheter 373,850 Switzerland1.1% Mobimo Holding 3,374 b 757,044 PSP Swiss Property 64,400 b 5,868,113 United Kingdom5.0% British Land 747,150 6,170,149 Capital & Counties Properties 1,701,130 7,038,392 Land Securities Group 613,310 7,725,434 Londonmetric Property 2,135,400 3,439,327 Safestore Holdings 636,540 1,146,126 Unite Group 750,560 3,660,823 United States45.0% American Campus Communities 78,910 3,577,779 AvalonBay Communities 71,920 9,110,106 Aviv REIT 67,180 1,616,351 BioMed Realty Trust 44,390 958,824 Boston Properties 95,600 9,661,336 BRE Properties 82,180 4,000,522 Camden Property Trust 56,850 3,904,458 Campus Crest Communities 265,890 3,695,871 CubeSmart 173,690 2,744,302 CyrusOne 86,990 1,986,852 DDR 306,470 5,338,707 Digital Realty Trust 78,340 5,241,729 Duke Realty 519,920 8,828,242 Equity Residential 201,980 11,121,019 Essex Property Trust 46,680 7,029,074 Excel Trust 126,307 1,724,090 First Industrial Realty Trust 147,810 2,531,985 General Growth Properties 424,280 8,434,686 HCP 150,900 7,523,874 Health Care REIT 156,580 10,633,348 Highwoods Properties 114,910 4,546,989 Hospitality Properties Trust 21,920 601,485 Host Hotels & Resorts 376,310 6,581,662 Hudson Pacific Properties 32,500 706,875 Kilroy Realty 64,180 3,363,032 Kimco Realty 429,530 9,621,472 LaSalle Hotel Properties 190,670 4,839,204 Liberty Property Trust 72,640 2,887,440 Macerich 130,920 8,428,630 National Retail Properties 114,810 4,152,678 Pebblebrook Hotel Trust 32,920 849,007 Post Properties 65,067 3,064,656 Prologis 410,620 16,416,588 Public Storage 40,760 6,208,563 RLJ Lodging Trust 106,930 2,433,727 Simon Property Group 195,360 30,976,282 SL Green Realty 68,800 5,924,368 Sovran Self Storage 60,740 3,917,123 Spirit Realty Capital 113,548 2,157,412 Sunstone Hotel Investors 241,620 b 2,974,342 Tanger Factory Outlet Centers 193,120 6,987,081 UDR 293,130 7,090,815 Ventas 150,760 11,035,632 Vornado Realty Trust 80,650 6,745,566 Total Common Stocks (cost $510,174,693) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,199,000) 9,199,000 c Total Investments (cost $519,373,693) % Cash and Receivables (Net) .5 % Net Assets % † Since March 28, 2013 represents the last day during the fund's quarterly period on which the New York Stock Exchange was open for trading, the Statement of Investments has been presented through that date to maintain consistency with the fund's net asset value calculations used for shareholder transactions. REIT-Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 28, 2013, these securities were valued at $952,878 or .2% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 28, 2013, net unrealized appreciation on investments was $60,436,877 of which $67,265,623 related to appreciated investment securities and $6,828,746 related to depreciated investment securities. At March 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) †† Value (%) Diversified 21.6 Office 11.4 Retail 10.2 Multifamily 10.0 Regional Malls 9.0 Real Estate Services 6.7 Industrial 6.0 Health Care 5.9 Shopping Centers 4.9 Hotel 4.4 Office & Industrial 2.5 Self Storage 2.4 Money Market Investment 1.6 Residential 1.3 Specialty .9 Freestanding .7 †† Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 28, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Canadian Dollar, Expiring 4/2/2013a 1,000,000 984,058 984,397 339 Japanese Yen, Expiring 4/2/2013a 125,000,000 1,328,939 1,327,880 (1,059 ) Swiss Franc, Expiring 4/2/2013a 300,000 315,989 316,022 33 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a Northern Trust The following is a summary of the inputs used as of March 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 262,173,784 - - Equity Securities - Foreign Common Stocks+ 308,437,786 - - Mutual Funds 9,199,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 372 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,059) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 28, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/ James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
